DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 30, 2020 has been entered.
  
2.	Claim 41 has been amended as requested in the amendment filed on November 30, 2020. Following the amendment, claims 1-2, 8, 12-16, 18, 20, 26, 34, 36, 41 and 43-45 are pending in the present application.

3.	Claims 1-2, 8, 12-16, 18, 20, 26, 34, 36, 41 and 43-45 are under examination in the current office action.

Information Disclosure Statement
4.	The information disclosure statement (IDS) filed on November 30, 2020 has been considered and the references therein are of record.

Withdrawn Claim Rejections
5.	The rejection of claim 41 under 35 U.S.C. 112 (pre-AIA ), second paragraph (indefiniteness), as set forth at section 8 of the previous 07/28/2020 Office action, is withdrawn in view of applicant’s clarifying amendments to the claim.

6.	The rejection of claims 41 and 43-44 under pre-AIA  35 U.S.C. 102(b) as being anticipated by Pedersen et al. (US 2009/004192), as discussed at sections 9-11 of the 

7.	The rejection of claims 41 and 43-44 under pre-AIA  35 U.S.C. 102(e) as being anticipated by Zurawski et al. (US 8,518,410 B2), as discussed at sections 12-14 of the 07/28/2020 Office action, is withdrawn in view of applicant’s amendments to the claims. In particular, the Zurawski reference does not teach a polynucleotide that has at least 99% identity to SEQ ID NO: 21 as presently claimed.


Maintained Claim Rejections
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

8.	Claims 1-2, 12-15, 34, 36, 41 and 43-45 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ravetch et al. (WO 2009/065054 A2; of record) in view of Nitsch et al. (WO 2008/081008 A1; published Jul. 10, 2008; listed on 01/09/2019 IDS).  The rejection is maintained for reasons of record and as discussed below.  
The basis of this rejection has been set forth previously (see section 15 of the 07/28/2020 Office action) and therefore will not be fully reiterated here. In brief, Ravetch et al. disclose antibodies that specifically bind the protofibril form of the A peptide, pharmaceutical compositions comprising these antibodies, and methods for the treatment of Alzheimer's disease (AD), which comprises administering the pharmaceutical composition to an individual afflicted with AD (see abstract and p. 6 lines 23-31).  In particular, Ravetch discloses the monoclonal antibody (mAb) 13C3 (see, for example, p. 5 lines 3-5), which is highly specific for the protofibril (PF) form of the A peptide, and does not recognize the low-molecular weight (LMW) forms of the protein (see Example 4), as well as humanized versions thereof (see p. 7 lines 14-17). The 13C3 antibody comprises the CDR sequences of instant SEQ ID NOs: 10, 12, 14, 16, 18 and 20 (see, for instance, pp. 31-32 which disclose the VL and VH CDR sequence); the antibody encompassed by the instant claims is a humanized version of the 13C3 antibody. Ravetch also discloses nucleotide sequences encoding for the VL and VH amino acid sequences, which are given as SEQ ID NOs: 6 and 8, respectively (see pp. 30-31, and 35-36).  
	The difference, however, between the teachings of Ravetch and the presently claimed invention is that while two of the CDRs of the 13C3 antibody as defined by Ravetch are the same as the presently recited CDR sequences (i.e., VL-CDR3 and VH-CDR3), the remaining CDRs as defined by Ravetch are not exactly the same; they either substantially overlap with or are comprised by the present CDR sequences (VL-CDR1, VL-CDR2, VH-CDR1 and VH-CDR2).  Ravetch teaches, for instance, that the CDRs of the 13C3 antibody were defined using VBASE2 (see p. 64, lines 20-33).  Ravetch notes that the results using VBASE2 slightly varied when sequences were analyzed against VBASE, Kabat, and IMGT/LIGM databases (see sentence spanning pp. 64-65).  In other words, Ravetch does not define all the CDR sequences of the 13C3 antibody in the same way as the presently recited CDRs, which were defined using the Kabat convention (see p. 9, lines 24-27 of the present specification).
	Consistent with the disclosure of Ravetch, Nitsch et al. disclose methods for the production and therapeutic use of humanized antibodies directed against the amyloid-beta (A) peptide, such as for the treatment of Alzheimer's disease.  Nitsch teaches that 
	It would have been obvious to one of ordinary skill in the art at the time of filing to have made and used a humanized version of the 13C3 antibody of Ravetch such that the antibody contained CDRs according to Kabat convention as taught by Nitsch, and thereby arrive at the instantly claimed invention.  Again, the only difference between the humanized 13C3 antibody of Ravetch and the presently claimed humanized antibody is how the CDR sequences of the antibody are defined.  Note that at least two CDRs are identical between Ravetch and the present claims, and the other four CDRs of Ravetch substantially overlap with or are comprised by the present CDRs; all of the presently claimed VH and VL CDR sequences are comprised by the VH and VL sequences of the 13C3 antibody of Ravetch. 
Based upon the teachings of Ravetch and Nitsch, the artisan would have recognized that CDR and framework sequences can be determined using different, but equivalent, art-recognized antibody sequence numbering techniques and databases; one of the most prominent and conventional of these being the Kabat numbering convention and database.  Using the Kabat database/numbering convention as taught by Nitsch, one of ordinary skill in the art would have predictably arrived at the presently recited CDR sequences of claim 1, which sequences could have then been used to develop a therapeutic humanized antibody according to Ravetch.  Thus, the claimed humanized antibody and its therapeutic use for the treatment of AD would have been obvious at the time of filing.  This is because the artisan has good reason to pursue the known options within his or her technical grasp to obtain predictable results.  Such would amount to the combining of prior art elements according to known techniques (i.e. antibody numbering conventions and sequence databases) to obtain predictable results.
Response to Arguments
9.	In the response filed November 30, 2020, applicants argue that one skilled in the art would have used the CDRs as defined by Ravetch to make a humanized antibody, and that there is no motivation to alter the CDRs of Ravetch for the sake of humanization, as alterations could negatively affect antigen binding. 
	Applicants further state that the antibodies encompassed by the claimed invention demonstrate unexpectedly improved specificity for the protofibrillar form (PF) of the A peptide over the low-molecular-weight (LMW) oligomers by comparison to the parent (murine) 13C3 antibody. This markedly improved specificity towards the protofibrillar form of A peptide versus LMW oligomers is asserted to be evidence of unexpected results.  Applicant thus argues that the skilled artisan would not be motivated to alter the CDRs disclosed in Ravetch for the sake of humanization, and that the humanized antibodies of the present claims have improved specificity towards the protofibrillar form of A versus LMW oligomers.
10.	Applicant’s arguments have been considered but are not persuasive. In response to applicant’s argument that there is no motivation to combine the references and alter the CDRs taught Ravetch to humanize the 13C3 antibody, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the determination of CDR sequences in an antibody using the Kabat convention was established, well-understood and predictable in the art at the time of filing, as taught by Nitsch. 
Moreover, KSR forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness.  Rather, an additional rationale for the instant finding of obviousness is that the claims would have been obvious because a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  Utilizing the prominent and established Kabat 
Applicant’s arguments regarding the allegedly unexpected improved specificity of the claimed humanized antibodies is not persuasive either. In particular, it is noted that the affinity of the humanized versions for the protofibrillar (PF) form of the A peptide did not significantly differ (and are slightly, though non-significantly reduced) from the 13C3 parent antibody, whereas the affinity for the LMW forms of the A peptide was reduced in the humanized versions. Thus, as applicant’s have noted, the specificity for PF versus LMW oligomers was enhanced. However, Ravetch already teaches that the 13C3 antibody has significantly greater specificity for the PF form of A versus other forms of A peptide. Based upon the binding assay used by Ravetch (BIAcore sensor chip binding analysis), the 13C3 antibody demonstrates higher binding specificity for PFs compared to LMW oligomers (see p. 59 and Figure 3A). And using Surface Plasmon Resonance analysis, Ravetch indicates that 13C3 does not bind the LMW forms of A protein; hence the 13C3 antibody has a high degree of specificity for A PFs.  Thus, while the specificity for the claimed humanized versions of the 13C3 antibody (called LP09026, LP09027 and LP09028 according to the Table in the response) compared to the parent 13C3 antibody do appear to be improved, these results are by no means unexpected.  
Also, it is noted that a different specificity ratio may be determined by using different binding analysis techniques, as well as by testing different forms of the A peptide. The present response does not indicate which binding analysis was performed to compare binding specificity of the humanized LP09026, LP09027 and LP09028 antibodies to the control 13C3 antibody, nor does it indicate how the LMW oligomers were prepared for the study. In other words, differences in the way the binding assay is performed, as well as differences in the type of LMW oligomers that are used, may affect the overall binding specificity of the tested antibodies. 
Given that the entire disclosure of Ravetch is directed to developing and using  versus other forms of the A peptide, there would have been ample motivation to humanize the 13C3 antibody in such a way as this primary feature is not only retained, but potentially enhanced. Antibody engineering techniques to improve specificity, such as selection techniques base upon affinity, were also well-known and predictable in the art at the time of filing. Therefore, it would not have been unexpected for one of skill in the art to have made a humanized 13C3 antibody using CDRs as defined by Kabat and predictably arrive at an antibody having enhanced specificity for the PF form of A peptide versus the LMW form.
Furthermore, it is noted that the features upon which applicant relies to allege unexpected results (i.e., improved specificity for PF A peptide versus LMW oligomers) are not explicitly recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). All that is required of claim 1 is a humanized antibody that comprises the CDRs of SEQ ID NOs: 10, 12, 14, 16, 18 and 20, which antibody is reasonably provided by the combination of Ravetch and Nitsch.  Accordingly, the rejection is maintained. 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

11.	Claims 1-2, 8, 12-16, 18, 20, 26, 34 and 36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-27 of U.S. Patent No. 8,614,299. The rejection is maintained for reasons of record as set forth at section 11 of the 12/31/2019 Office action, and therefore will not be reiterated here. 

12.	Claims 1-2, 8, 12-16, 18, 20, 26 and 36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of U.S. Patent No. 9,382,312. The rejection is maintained for reasons of record as set forth at section 12 of the 12/31/2019 Office action, and therefore will not be reiterated here. 

13.	Claims 41 and 43-45 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 10,112,991. The rejection is maintained for reasons of record as set forth at section 13 of the 12/31/2019 Office action, and therefore will not be reiterated here. 
Response to Arguments
14.	In the response filed November 30, 2020, Applicant indicates that they will consider filing a terminal disclaimer over each of the above three patents once the claims are otherwise indicated to be in condition for allowance.



Conclusion
16.	No claims are allowed.


Advisory Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY A. BALLARD whose telephone number is (571)272-2150.  The examiner can normally be reached on Mon-Fri 8AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KIMBERLY BALLARD/Primary Examiner, Art Unit 1649